Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 recites: “A microfluidic device comprising the array of claim 1.” It is not clear what constitutes this microfluidic device other than the array, or what is meant by microfluidic device. In other words, does the microfluidic device require microchannels or a means to move fluid? Or does it just have means to contain fluid? 
Applicant states that a person of ordinary skill in the art would readily understand from the specification that the “array” provides capture agents and the locations where the barcoded pattern of capture agent target binding complexes are formed, whereas the “microfluidic device” interfaces with the array to introduce fluid into the array.
However Examiner finds that claim 9 remains vague. The specification is not read into the claims. In any case, Applicant’s assertions above appear to imply that the microfluidic device is a separate structural element from the array, and interfaces with the array. However claim 9 recites that the microfluidic device comprises the array, which indicates that the array is a part of the microfluidic device rather than separate from it. Clarification is requested. Moreover a microfluidic device could simply just contain a fluid, and there is nothing in claim 9 that implies that the microfluidic device introduces fluid to the array. Again the specification is not read into the claims. 

	Claim 22 is missing --claim 21—after the word “claim”. In any case, claim 22 is vague regarding a microfluidic device for the same reasons as set forth above regarding claim 9.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 6, 9-11, 14-15, and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 10,274,486 (hereinafter “the reference patent”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. Claim 7 of the reference patent ‘486 recites that enclosed interfaces are arranged in an array format including parallel lines. Claim 1 of the reference patent, from which claim 7 depends, recites that each enclosed interface comprises at least ten isolated features, and that the isolated features include at least two isolated features which contain at least two immobilized capture antibodies per isolated feature, wherein each immobilized capture antibody specifically recognizes a different protein of interest. Therefore, each enclosed interface contains one capture agent that is different than a second capture agent in another enclosed interface, since each enclosed interface contains at least two capture agents that are different from each other. [Examiner notes that Applicant’s pending claim 1 does not preclude each line of the barcode also having capture agents that are alike.] The isolated features, being arranged in parallel via the enclosed interfaces being in parallel lines, are equivalent to parallel lines forming a barcoded pattern, as recited in the present claims 1 and 21-22. Examiner also notes that independent claims 1 and 21 recites substantially parallel lines, which encompasses the invention of the claims of the reference patent for the reasons set forth above.
As to the present claims 2 and 11, see claim 1 of the reference patent which recites that each immobilized antibody specifically recognizes a different protein of interest.
As to the present claim 6, Examiner notes that this claim is reciting steps in making the array. However, since claim 6 is directed to an array, the prior art meets the claim if it discloses the limitations of the claim, which it does (see above discussion of the present claim 1).
As to the present claim 9, see above regarding the discussion of the present claim 1.
As to the present claim 10, the chamber configured to contain the at least ten isolated features is equivalent to the recited separating unit having a microfluidic channel.
As to the present claims 14 and 23, a device for detecting the barcode would have been obvious to one skilled in the art given that the preamble of claim 1 of the reference patent recites “for multiplexed detection of molecules”.
As to the present claim 15, the capture agents binds a plurality of targets [proteins of interest], see claim 1 of the reference patent.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-23 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 20040224321 (hereinafter “Nicolau”).
	Nicolau discloses the following, which are considered relevant to Applicant’s claims. 
	“A further problem associated with the use of arrays is the identification of different samples within the array, or the identification of different test samples that are applied to the array in an assay.  
Advantageously, at least one embodiment of the present invention provides an `informationally-addressable` structure or an array where information about each sample in the array or each test sample applied to the array in a assay is encoded by the combination of shallow-profiled features within the array.” Paragraph 0009 (emphasis added).
“In yet a further aspect of the invention there is provided an assay method comprising the steps of: (i) contacting an array described above with a test sample that may contain an analyte that binds to the at least one biomolecule adsorbed on the surface within the at least one profiled feature; (ii) detecting binding of the analyte and the adsorbed biomolecule.”  Paragraphs 0017-0019.
 	“In a preferred embodiment, the structure includes an orderly arrangement of a plurality of profiled features.  The plurality of profiled features may form a plurality of wells or a plurality of channels.  In a particularly preferred embodiment, the plurality of profiled features may be arranged in a pattern that is capable of identifying a feature of an array formed from the structure.  For example, a plurality of channels may be formed in a "bar code" type arrangement and each structure may contain a plurality of different bar code type arrangements.  Each bar code type arrangement may be used to encode particular information about an array prepared from the structure or the samples applied to the array in an assay.  The term "informationally-addressable" as used herein refers to the ability of the 
profiled features to encode information about an array or an assay.” Paragraph 0037 (emphasis added).
 	“In one embodiment, each informationally-addressable profiled feature or bar code may be used to identify a different molecule adsorbed on the surface of the first layer in a profiled feature of an array or may be used to identify a series of different concentrations of a single molecule adsorbed on a respective series of bar code type arrangements.  Alternatively, each bar code arrangement may be used to encode information about an assay in which the array is to be used.  For example, the bar code may be used to identify the source of the analyte or recognition component.  In a diagnostic assay where each profiled feature forms a bar code and each profiled feature has the same molecule, eg.  a protein or gene, adsorbed on the exposed surface of the first layer, the bar code could be used to identify the patient who is being tested.” Paragraph 0038 (emphasis added).
	“Linear structures which both decrease the actual amount of protein used for deposition, especially if a spatially-addressable deposition is used, as well as increase the capacity for miniaturization in a lateral if not in a 2D manner, were fabricated.  Another benefit of this approach arises from the possibility to encode the information (e.g. type of antibody, concentration) through a combination of vertical lines in a `bar code`, `informationally-addressable` mode and not in a 2D, spatially-addressable mode like in the classical arrays.  The results also demonstrate, inter alia, the 
complexities of protein adsorption in fabricated channels, with the resolution of the variation of the protein concentration in the nanometer range.  These complexities are likely to have an increasingly important impact in microfluidics, especially for devices that comprise nano-channels. Paragraph 0092 (emphasis added).
	Thus as to Applicant’s claims 21-22, Nicolau discloses a substrate for detecting at least one detectable target, the substrate configured to allow attachment of said at least one detectable target on the substrate along substantially parallel lines, the substantially parallel lines forming a barcoded pattern. See paragraph 0038 of Nicolau disclosing “addressable profiled feature or bar code may be used to identify a different molecule adsorbed on the surface of the first layer in a profiled feature of an array”]. See paragraphs 0017-0019 of Nicolau disclosing capture agents specifically binding to targets. See also paragraphs 0037-0038 and 0092 disclosing that the capture agents bind to analyte on a substrate along substantially parallel lines, forming a barcoded pattern. 
	[Examiner notes that the amendments to claim 1 were not included in claims 21-23.]
	As to claims 23, see the above discussion of claim 21 regarding the claimed substrate (which comprises the claimed system of claim 23). As for the claimed device for detecting the barcoded pattern on the array, see paragraph 0047 of Nicolau disclosing use of  fluorescence detection to detect the binding between analyte and adsorbed molecule. Nicolau also discloses fluorescent images in paragraph 0072, and specifically UV-Vis spectroscopy in paragraph 0087. Nicolau also discloses CCE video camera, Lumi Imager in paragraph 0092. 


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Regarding the double patenting rejection in view of Patent No. 10,274,486, Applicant has amended claim 1 to recite wherein each substantially parallel line forming the barcode pattern comprises a different capture agent or component thereof specific to a different target, relative to capture agents or components thereof of adjacent lines of the substantially parallel lines forming the barcode pattern. Applicant states that claim 1 of the ‘486 patent requires that at least two of the isolated features comprise antibodies that recognize different proteins of interest, and as such are patentably distinct from Applicant’s pending claims.
Examiner does not find this persuasive. 
Claim 7 of the reference patent ‘486 recites that enclosed interfaces are arranged in an array format including parallel lines. Claim 1 of the reference patent, from which claim 7 depends, recites that each enclosed interface comprises at least ten isolated features, and that the isolated features include at least two isolated features which contain at least two immobilized capture antibodies per isolated feature, wherein each immobilized capture antibody specifically recognizes a different protein of interest. Therefore, each enclosed interface contains one capture agent that is different than a second capture agent in another enclosed interface, since each enclosed interface contains at least two capture agents that are different from each other. [Examiner notes that Applicant’s pending claim 1 does not preclude each line of the barcode also having capture agents that are alike.] The isolated features, being arranged in parallel via the enclosed interfaces being in parallel lines, are equivalent to parallel lines forming a barcoded pattern having capture agents that are different relative to capture agents of adjacent lines of the barcode, which thus meets Applicant’s pending claim 1.
	As to Applicant’s pending claims 21-23, Examiner notes that the amendments to claim 1 were not included in claims 21-23. Thus claims 21-23 remain rejected for the reasons set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ivanova et al., “Polymer Microstructures Fabricated via Laser Ablation Used for Multianalyte Protein Microassay”, Langmuir 2002, 18, 9539-9546. [This reference has overlapping inventor(s) with the Nicolau cited reference. This reference discloses encoding information such as type of antibody by providing an array in a barcode format (see page 9542). However this reference does not disclose or suggest that the barcode comprises different types of capture agents on adjacent lines of the barcode.]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached at 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ann Montgomery/Primary Examiner, Art Unit 1678